Case 3:19-cv-00442-TJC-JBT Document 65 Filed 03/22/21 Page 1 of 2 PageID 831




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


   JACARA MONIQUE GARTRELL,
   etc.,

                 Plaintiff,
   v.                                                   Case No. 3:19-cv-442-TJC-JBT

   J.J. MARSHALL & ASSOCIATES,
   INC.,

                 Defendant.


                                          ORDER

           In reviewing the file as part of its consideration of defendant’s motion for

   reconsideration (Doc. 60) (which is now under active advisement), it is apparent

   that the motion for class certification (Doc. 33) is no longer a viable motion and

   is therefore terminated.1

           DONE AND ORDERED in Jacksonville, Florida this 22nd day of March,

   2021.




           If the motion for reconsideration is denied, plaintiff will be permitted to file a
           1

   renewed motion for class certification directed to the amended complaint at the
   appropriate time. If the motion is granted, the case would be dismissed.
Case 3:19-cv-00442-TJC-JBT Document 65 Filed 03/22/21 Page 2 of 2 PageID 832




   s.
   Copies:
   Counsel of record




                                         2
